department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u ll xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx cofome l002 tep fa to - tt wy attn xxxxxx legend state a group b employees plan x employer m resolution n statute p statute q statute r dear ek kk rak ek ek kek ek az this is in response to a ruling_request dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative concerning tlfe federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted in support of your ruling_request employer m a political_subdivision of state a established and created plan x in accordance with statute p and statute q for the benefit of group b employees you represent that plan x meets the qualification requirements set forth under sec_401 of the code xxxxxxxxx the foregoing statutes permit government employers such as employer m to reduce the current salaries paid to group b employees and pay the mandatory employee contributions directly to plan x in lieu of contributions by group b employees statute r provides that dollar_figure percent of group b employees’ salaries shall be withheld and paid to plan x statute r also provides that when mandatory employee contributions are picked up by employer m the contributions shall be considered as employee contributions statute r states that picked up contributions shall be treated as employer contributions in determining tax treatment under the code statute r further provides that employer m shall continue to withhold federal and state income taxes based upon these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included in gross_income of group b employees until such time as they are distributed or made available resolution n provides that employer m will pick up and pay the mandatory group b employees’ contributions to plan x in accordance with statute r the group b employees’ salaries will be reduced by an amount equal to the amount picked up by employer m employer m will cease to withhold federal and state income taxes on the picked-up contributions the contributions although designated as employee contributions will be paid_by employer m in lieu of contributions by group b employees and group b employees participating in plan x will not be given the option to receive cash directly in lieu of having such contributions paid_by employer m to plan x based on the aforementioned facts you request the following rulings the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of group b employees until distributed the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a of the code established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the schoo district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes xxxxxkxxx we of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and the revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will make contributions to plan x in lieu of contributions by group b employees and group b employees participating in plan x will have no option to receive such contributions directly instead of having such contributions paid_by employer m to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of group b employees who participate in plan x shall be treated as employer contributions and will not be includible in group b employees’ gross_income in the year in which such amounts are contributed to plan x these amounts will be includible in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date resolution n is signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions xxxxxxxxx we no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions please contact t ep ra t2 at sincerely yours sf - joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
